DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application 16/723,497 for an “L” BRACKET CLOSED WALL CONNECTOR, filed on 12/20/2019.  This correspondence is in response to the amendment filed on 2/14/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sultan et al. (U.S. Pat. 9,097,003).
Regarding claim 1, Sultan teaches a closed wall connector comprising: an “L” shaped bracket, the “L” shaped bracket including a horizontal leg and a vertical leg, the horizontal leg including a first plurality of apertures, and the vertical leg including a second plurality of apertures; a first plurality of fasteners configured to connect the horizontal leg to a base through the first plurality of apertures; and a second plurality of fasteners configured to connect to a closed wall panel and to connect the vertical leg to an exterior of the closed wall panel nested between the horizontal leg and the vertical leg through the second plurality of apertures.


    PNG
    media_image1.png
    760
    504
    media_image1.png
    Greyscale

[AltContent: textbox (closed wall panel)]
[AltContent: arrow]
[AltContent: textbox (L shaped bracket)]
[AltContent: textbox (first plurality of apertures)][AltContent: arrow]
[AltContent: textbox (vertical leg)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (horizontal leg)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (second plurality of apertures)]



[AltContent: textbox (second plurality of fasteners)]
[AltContent: arrow][AltContent: arrow]

[AltContent: arrow]
[AltContent: textbox (first plurality of fasteners)][AltContent: arrow]



Regarding claim 2, Sultan teaches the connector of claim 1 wherein the base is a floor (B11).
Regarding claim 3, Sultan teaches the connector of claim 1 wherein the base is a foundation (floor).  
Regarding claim 4, Sultan teaches the connector of claim 1 wherein the base is a ceiling (B11).
Regarding claim 5, Sultan teaches the connector of claim 1 wherein the first plurality of fasteners is a plurality of anchor bolts and nuts (claim 6, lines 57-60). 
Regarding claim 6, Sultan teaches the connector of claim 1 wherein the first plurality of fasteners is a plurality of screws (claim 6, lines 57-60).
Regarding claim 17, Sultan teaches a method of installing a wall comprising: receiving an “L” shaped bracket, the “L” shaped bracket including a horizontal leg and a vertical leg, the horizontal leg including a first plurality of apertures, and the vertical leg including a second plurality of apertures; connecting the horizontal leg to a base with a first plurality of fasteners through the first plurality of apertures; placing a closed wall panel against on the horizontal leg and adjacent to the vertical leg; and connecting an exterior of the closed wall panel to a second plurality of fasteners and the vertical leg with the second plurality of fasteners through the second plurality of apertures (see figure above).
Regarding claim 19, Sultan teaches the method of claim 17 wherein the base is at least one of a floor, a foundation, and a ceiling (B11). 
Regarding claim 20, Sultan teaches the method of claim 17 wherein the first plurality of fasteners is a plurality of anchor bolts and nuts or a plurality of screws (claim 6, lines 57-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (U.S. Pat. 9,097,003) in view of Charniga (U.S. Pat. 4,393,633).
Regarding claim 7, Sultan teaches a wall (see figure above) comprising: an “L” shaped bracket, the “L” shaped bracket including a horizontal leg (42) and a vertical leg (40), the horizontal leg including a first plurality of apertures (48), and the vertical leg including a second plurality of apertures (46); a first plurality of fasteners (60) connecting the horizontal leg to a base through the first plurality of apertures; a closed wall panel (20), the closed wall panel is nested between the horizontal leg and the vertical leg; and a second plurality of fasteners (62) connecting to the closed wall panel and connecting the vertical leg to an exterior of the closed wall panel through the first plurality of apertures, but does not teach that the closed wall panel includes a bottom plate, a top plate, and sheathing.  Charniga teaches a closed wall panel that includes a bottom plate (11), a top plate (13), and sheathing (17) for providing a modular premanufactured building wall panel for use in a building structure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the closed wall panel including a bottom plate, a top plate, and sheathing since the bracket of Sultan can be attached to a prefabricated wall panel and used to support wall panels.  Further, the bracket would have worked equally well with the closed wall panel of Charniga including a bottom plate, a top plate, and sheathing since the overall structure of the closed wall panel has a flat surface and could work equally well against the flat surface of the bracket. 
Regarding claim 8, Sultan and Charniga teach the wall of claim 7 wherein the base is a floor (B11). 
Regarding claim 9, Sultan teaches the wall of claim 7 wherein the base is a foundation (floor).  
Regarding claim 10, Sultan and Charniga teach the wall of claim 7 wherein the base is a ceiling (B11).
Regarding claim 11, Sultan and Charniga teach the wall of claim 7 wherein the first plurality of fasteners is a plurality of anchor bolts and nuts (claim 6, lines 57-60). 
Regarding claim 12, Sultan and Charniga teach the wall of claim 7 wherein the first plurality of fasteners is a plurality of screws (claim 6, lines 57-60).
Regarding claim 13, Sultan and Charniga teach the wall of claim 7 wherein Charniga teaches that the wall panel further includes drywall (20). 
Regarding claim 15, Sultan and Charniga teach the wall of claim 7 wherein the bottom plate is routed out to accommodate the first plurality of fasteners.
Regarding claim 16, Sultan and Charniga teach the wall of claim 7 wherein Charniga teaches at least one base board (Fig. 1) at an end of the wall panel.
Regarding claim 18, Sultan teaches the method of claim 17 but does not teach the step of installing at least one base board at a bottom of the wall panel.  Charniga teaches at least one base board (Fig. 1) at an end of the wall panel in order to provide a finishing piece for aesthetic purposes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the at least one base board at a bottom of the wall panel in order to provide a finished construction to the wall panel and to prevent marring and scratching of the wall panel.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (U.S. Pat. 9,097,003) in view of Charniga (U.S. Pat. 4,393,633) in further view of Herren (U.S. Pat. 5,913,788).
Regarding claim 14, Sultan and Charniga teach the wall of claim 13 but do not teach that the drywall is held up from an end of the wall panel to facilitate a connection with the vertical leg.  Herren, however, teaches a connector (32) attached to a wall wherein the drywall (60) is held up from an end of a wall panel (26) to facilitate a connection with a vertical leg of the bracket (Fig. 3) in order to secure the wall panel to the bracket.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the drywall as held up from an end of the wall panel to facilitate a connection with the vertical leg as a structural connection in order to allow for direct connection of the bracket to the wall while allowing for the drywall to cover the wall panel.  
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Regarding claims 1, 7 and 17, applicant argues that the prior art Sultan reference does not teach the claimed limitations because it does not teach a closed wall connector comprising “a second plurality of fasteners configured to connect to a closed wall panel” because fasteners 62 connect to member 44.  The Examiner respectfully disagrees.  
The term connect means to “to join, link, or fasten together; unite or bind.”  As shown in Fig. 9, the fasteners extend through members 44 and members 44 extend into the closed wall panel 24.  Therefore, the threads of fasteners 62 connect with the interior threads of members 44 within the closed wall panel.  Therefore, it is the Examiner’s position that the fasteners are in fact connected, joined, linked fastened, united and bound to the closed wall panel.  
Further, as a general matter, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the fasteners can be placed in the closed wall panel and the purpose of a fastener is to connect members together.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 20, 2022